Citation Nr: 0945955	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  05-16 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an acquired 
psychiatric disorder to include posttraumatic stress disorder 
(PTSD).

4.  Entitlement to service connection for residuals of a left 
hand fracture.

5.  Entitlement to service connection for eczema, rosacea, 
and seborrheic dermatitis.

6.  Entitlement to service connection for sleep apnea, to 
include as secondary to an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active service from September 1972 to 
July 1976, and from September 2002 to July 2003.  This case 
comes before the Board of Veterans' Appeals (Board) on appeal 
from March 2004, August 2005, April 2007, and June 2009 
rating decisions issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama.  

In October 2009, the Veteran testified at a hearing before 
the undersigned Acting Veterans Law Judge at the RO.  A 
transcript of the hearing is of record.

The March 2004 rating decision granted service connection and 
a noncompensable evaluation for bilateral hearing loss and 
denied the claim for entitlement to service connection for 
tinnitus.  While the Veteran's notice of disagreement, 
received in March 2004, specifically stated that it was not 
intended to initiate an appeal with respect to service 
connection for tinnitus, the RO proceeded to issue a 
statement of the case (SOC) addressing service connection for 
tinnitus.  In response, the Veteran filed a timely 
substantive appeal and perfected the appeal.  The issue was 
certified to the Board and the Veteran provided testimony in 
support of his claim at the October 2009 hearing.  The Board 
will therefore waive the requirement of a timely notice of 
disagreement and address the Veteran's claim for entitlement 
to service connection for tinnitus.  See Percy v. Shinseki, 
23 Vet. App. 37 (2009).


The issue on appeal was previously characterized as 
entitlement to service connection for PTSD.  The United 
States Court of Appeals for Veterans Claims has held that a 
claim for service connection for a psychiatric disability 
encompasses all psychiatric symptomatology, regardless of how 
that symptomatology is diagnosed.  Clemons v. Shinseki, 23 
Vet. App. 1 (2009).  In light of Clemons, the issue in the 
instant appeal is properly understood as a claim for service 
connection for an acquired  psychiatric disability to include 
PTSD.

The issues of entitlement to service connection for tinnitus; 
an acquired psychiatric disorder; residuals of a left hand 
fracture; eczema, rosacea, and seborrheic dermatitis; and 
sleep apnea are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's bilateral hearing loss manifests Level III 
hearing impairment in both ears. 


CONCLUSION OF LAW

The schedular criteria for an initial compensable rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 
4.7,4.85, Diagnostic Codes 6100, 4.86 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2009).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Evaluations of hearing loss range from noncompensable to 100 
percent, based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by puretone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85(a) and 
(d).  

To evaluate the degree of disability for service-connected 
bilateral hearing loss, the Rating Schedule establishes 
eleven (11) auditory acuity levels, designated from Level I, 
for essentially normal acuity, through Level XI, for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The 
assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the Rating Schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  

When the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) are 55 
decibels or more, or when the pure tone thresholds are 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next highest Roman 
numeral.  38 C.F.R. § 4.86.  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the initial evaluation period.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Analysis

Service connection for bilateral hearing loss was granted in 
the March 2004 rating decision on appeal with an initial 
noncompensable evaluation assigned, effective July 28, 2003.  

In connection with his claim for service connection, the 
Veteran submitted a report of a December 2002 private 
audiogram that included uninterpreted raw data and speech 
discrimination audiometry results.  The audiogram did not 
distinguish between right and left hearing loss and while 
speech discrimination scores were reported, there is no 
indication that Maryland CNC standards were utilized.  
Therefore, the December 2002 private audiogram does not meet 
the VA audiological examination standards set by 38 C.F.R. § 
4.85 and will not be considered by the Board.

Similarly, at his October 2009 hearing, the Veteran submitted 
numerous reports of audiograms performed in association with 
his National Guard service.  These audiograms do not contain 
speech discrimination scores and thus do not meet the 
requirements for a valid audio examination set forth in 
38 C.F.R. § 4.85.  

Upon VA examination in December 2003, the Veteran reported 
that his hearing loss negatively impacted his ability to 
communicate and made it difficult to hear the television.  An 
audiogram indicated pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
40
40
35
LEFT
35
40
35
40
40

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and 80 percent in the left ear.  The 
diagnosis was mild sensorineural hearing loss with no 
required medical follow-up. 

In support of his claim, the Veteran submitted a copy of an 
October 2007 private audiogram indicating pure tone 
thresholds of:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
25
25
40
LEFT
25
30
30
25
40

Speech audiometry revealed speech recognition ability of 92 
percent in the right and left ears.

The Veteran's most recent VA audio examination was conducted 
in February 2009.  He reported that his hearing loss had 
worsened, and presented the most difficulty when he listened 
to competing noise or watched television.  Pure tone 
thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
30
30
40
LEFT
20
30
25
25
35

Speech audiometry revealed speech recognition ability of 88 
percent in both ears.  The diagnosis was normal hearing 
sloping to moderate sensorineural hearing loss bilaterally.  
The examiner recommended that the Veteran try hearing aids 
and request a consultation with his primary care physician to 
obtain an infrared television listening device.  

In this case, the valid audiogram results do not reveal 
puretone thresholds meeting the definition of an exceptional 
pattern of hearing impairment for either ear under 38 C.F.R. 
§ 4.86.

With respect to the right ear, the Veteran's most severe 
hearing loss was noted at the December 2003 VA examination 
when a puretone threshold average of 37.5 Hz was reported 
with a speech recognition score of 76 percent.  The Veteran's 
right ear hearing impairment therefore translates to Level 
III hearing using Table VI.  

With respect to the left ear, the Veteran's most severe 
hearing loss was also recorded at the December 2003 VA 
examination.  At that time, the puretone threshold average 
was 38.75 Hz with a speech recognition score of 80 percent.  
Thus, the left ear hearing impairment also translates to 
Level III hearing using Table VI.  

Therefore, the Veteran has manifested Level III hearing 
impairment in both ears, which warrants a noncompensable 
evaluation under the applicable criteria.  38 C.F.R. § 4.85, 
Diagnostic Code 6100.  Accordingly, a compensable rating is 
not warranted.  

The Board has considered whether there is any schedular basis 
for granting a higher rating, but has found none.  In 
addition, the Board has considered the doctrine of reasonable 
doubt but has determined that it is not applicable to this 
period because the preponderance of the evidence is against 
the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.


Extraschedular Consideration

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321.  The Court has set out a three-
part test, based on the language of 38 C.F.R. § 3.321(b)(1), 
for determining whether a veteran is entitled to an 
extraschedular rating: (1) the established schedular criteria 
must be inadequate to describe the severity and symptoms of 
the claimant's disability; (2) the case must present other 
indicia of an exceptional or unusual disability picture, such 
as marked interference with employment or frequent periods of 
hospitalization; and (3) the award of an extra-schedular 
disability rating must be in the interest of justice.  Thun 
v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 
No. 2008-7135, 2009 WL 2096205 (Cir. 2009).  

The Board finds that the rating criteria contemplate the 
Veteran's disability.  The Veteran's hearing loss is 
manifested by decreased hearing acuity, difficulty 
communicating, and difficulty hearing the television.  These 
manifestations are contemplated in the rating criteria.  

The Board is cognizant of the holding in Martinak v. 
Nicholson, 21 Vet. App. 447 (2007).  In that decision, the 
Court noted that, unlike the rating schedule for hearing 
loss, the extraschedular provisions did not rely exclusively 
on objective test results to determine whether referral for 
an extraschedular rating was warranted.  The Court held that 
in addition to dictating objective test results, a VA 
audiologist must fully describe the functional effects caused 
by a hearing disability in his or her final report.  Id. at 
455.

In the present case, the December 2003 VA examination report 
relied on by the Board in the above analysis contains a 
detailed description of the Veteran's subjective complaints.  
He described his difficulties communicating with his wife and 
hearing the television.  Also of note is the Veteran's 
testimony at the October 2009 hearing detailing similar 
complaints as those reported in December 2003, that is, he 
experienced trouble communicating with others and watching 
television.  He has confirmed that he is currently employed.  
While the Board has considered this evidence in light of 
Martinak and the provisions of 38 C.F.R. § 3.321(b)(1), the 
Board does not find that the Veteran has described functional 
effects that are "exceptional" or not otherwise contemplated 
by the currently assigned noncompensable rating.  Rather, his 
description of difficulties with hearing is consistent with 
the degree of disability addressed by such an evaluation.

The rating criteria are therefore adequate to evaluate the 
Veteran's disability and referral for consideration of an 
extra-schedular rating is not warranted.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) and that the 
claimant is expected to provide.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

This appeal arises from disagreement with the initial 
evaluation following the grant of service connection.  The 
courts have held that once service connection is granted the 
claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

VA is also required to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty 
to assist" contemplates that VA will help a claimant obtain 
records relevant to a claim, whether or not the records are 
in Federal custody, and that VA will provide a medical 
examination or obtain an opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records of VA treatment, 
and private medical records.  Additionally, the Veteran was 
provided proper VA examinations in response to his claim.  
See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) 
(affirming that a medical opinion is adequate if it provides 
sufficient detail so that the Board can perform a fully 
informed evaluation of the claim).  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  


ORDER

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied.







REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  The threshold for getting an 
examination under the VCAA is low.  McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006).

The Veteran testified at his October 2009 hearing that he 
noticed the onset of ringing in his ears during his second 
period of active duty service, and that such ringing has 
continued to the present day.  The Veteran has therefore 
reported a continuity of symptomatology with respect to 
bilateral tinnitus.  The type of evidence that indicates that 
a current disability "may be associated" with military 
service includes, but is not limited to, credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation.  McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006).  An examination is therefore needed to 
determine whether the Veteran's current tinnitus was incurred 
in service.

Regarding the Veteran's claim for an acquired psychiatric 
disability, service records show that he was diagnosed with 
anxiety and depression in April 2003, during his second 
period of active duty.  The Veteran and his wife also stated 
in September and October 2005 statements that his symptoms of 
depression and anxiety began during service and have 
continued since that time.  Accordingly, a VA psychiatric 
examination should be conducted to determine the nature and 
etiology of any currently present psychiatric disorders.

With respect to the Veteran's claim of entitlement to service 
connection for residuals of a left hand fracture, a VA 
examination was provided in January 2009.  Although the VA 
examiner provided a medical opinion addressing the etiology 
of the Veteran's current arthritis of the left hand and 
fingers, no rationale was provided as a basis for the stated 
opinion.  When VA undertakes to provide the Veteran with a VA 
examination, the Board must ensure that such an examination 
is adequate.   See Barr v. Nicholson, 21 Vet. App. at 312.  
Therefore, upon remand, the claims folder should be returned 
to the examiner who conducted the Veteran's January 2009 VA 
examination and a full rationale for the expressed opinion 
must be provided. 

Finally, in July 2009 the Veteran filed a notice of 
disagreement with August 2008 and June 2009 rating decisions 
denying entitlement to service connection for eczema, 
rosacea, seborrheic dermatitis; and sleep apnea.  As the 
Veteran has not been provided a statement of the case in 
response to the notice of disagreement, a remand is required 
for the issuance of a statement of the case on this issue.  
See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  Schedule the Veteran for a VA 
audiological examination.  The claims 
folders or copies of relevant evidence 
from the claims folders, and a copy of 
this remand, must be made available to 
and be reviewed by the examiner.  

After reviewing the claims folder and 
performing any necessary testing, the 
examiner should proffer an opinion as to 
whether it is at least as likely as not 
(a 50 percent or better probability) that 
any current tinnitus is related to noise 
exposure during active duty.  

The examiner is advised that the Veteran 
is competent to report the incurrence of 
acoustic trauma during service, and the 
Veteran's reports must be considered.  

The rationale for any opinions should 
also be provided.

2.  Schedule the Veteran for a VA 
psychiatric examination by a physician.  
The claims folders including a copy of 
this remand must be made available to, 
and be reviewed by, the examiner.

The examiner should determine whether the 
Veteran meets the criteria for a 
diagnosis of PTSD as well as diagnosing 
any other present psychiatric disorders.  
If the Veteran is diagnosed with PTSD, 
the examiner should provide an opinion as 
to whether it is at least as likely as 
not (a 50 percent or better probability) 
that the Veteran's PTSD is the result of 
his reported stressor including his 
service duty of inspecting vehicles and 
bags for explosives.  If PTSD is 
diagnosed on the basis of another 
stressor, that stressor should be 
specified.  

With respect to any other diagnosed 
mental disorders, the examiner should 
provide an opinion as to whether they are 
at least as likely as not (a 50 percent 
or better probability) etiologically 
related to any incident of the Veteran's 
active duty service. 

The rationale for any opinions should be 
provided.

3.  Return the claims folders to the VA 
examiner who conducted the January 2009 
VA examination of the Veteran's left 
hand.  The examiner should review the 
claims folders, and provide an addendum 
report that includes a full rationale for 
the previously expressed medical opinion.  

4.  The RO or the AMC should issue a 
statement of the case to the appellant 
and his representative on the issues of 
entitlement to service connection for 
eczema, rosacea, seborrheic dermatitis; 
and sleep apena.  The Veteran should also 
be informed of the requirements to 
perfect an appeal with respect to these 
issues.  

5.  If the Veteran perfects an appeal 
with respect to these matters, the RO or 
the AMC should ensure that any indicated 
development is completed before the case 
is returned to the Board.  

6.  If any of the benefits sought on 
appeal are not fully granted, issue a 
supplemental statement of the case before 
returning the case to the Board, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome of this case.  

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


